Citation Nr: 9921142	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-34 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for dental trauma for the 
purpose of obtaining outpatient treatment.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for acne.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her parents


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to November 
1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of September and November 1997 decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The September 1997 rating decision denied 
entitlement to service connection for dental injury from service 
trauma (for dental treatment purposes).  Entitlement to service 
connection for acne was denied by means of a November 1997 
statement of the case.

In a rating decision dated in March 1998, the RO denied 
entitlement to service connection for an eye condition, 
headaches, jaw dysfunction, receding gums and shifting teeth.  
The veteran indicated her disagreement with this denial and a 
statement of the case was issued in July 1998.  However, in her 
hearing at the RO in April 1998 no testimony on these issues was 
offered and in a July 1998 VA Form 9 she stated that she believed 
that these matters duplicated issues already before the Board.  
(These issues included a claim for an increased rating for 
service connected schizophrenia, which was granted to the 
satisfaction of the veteran in October 1998.)  Under these 
circumstances, the Board finds that the veteran has not filed a 
substantive appeal regarding the issues of service connection for 
an eye condition, headaches, jaw dysfunction, receding gums and 
shifting teeth.  Hence these issues are not properly before the 
Board.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
38 C.F.R. § 20.302(b) (1998); Roy v. Brown, 5 Vet. App. 554 
(1993).

The appellant was scheduled for a video conference hearing before 
a Member of the Board in April 1999; however, she failed to 
appear.

The issue of whether new and material evidence had been submitted 
to reopen a claim for service connection for acne will be 
addressed in the remand portion of this decision.  


FINDING OF FACT

The record does not show that the veteran sustained dental trauma 
during service.  


CONCLUSION OF LAW

Claimed residuals of dental trauma were neither incurred in nor 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.381 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims service connection for various disabilities of 
her teeth, jaw and gums, including residuals of dental trauma, 
for the purpose of obtaining VA outpatient dental treatment.  
Several regulatory provisions must be addressed by the Board 
prior to a discussion of her claim.  First and foremost it is 
pointed out to the veteran that she is eligible for VA outpatient 
dental treatment by virtue of the 100 percent rating awarded for 
her service connected schizophrenia by rating decision of the RO 
in October 1998.  38 C.F.R. § 17.161(h) (1998).  A rating as to 
permanency is not necessary for this benefit.  The veteran is 
urged to contact the nearest VA Medical Center for treatment.  
Secondly, it must be noted that VA regulations applicable to 
service connection for dental disabilities have recently been 
revised.  The Board will proceed with its decision despite these 
revisions because no substantive change has been made to those 
provisions applicable to service connection for dental trauma for 
the purpose of obtaining VA outpatient dental treatment.  
Therefore, there is no prejudice to the veteran by the decision 
herein rendered.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The question to be answered concerning this issue is whether or 
not the appellant has presented a legal claim for a VA benefit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  If she has not done 
so, her appeal must be denied.  As explained below, the Board 
finds that she has not submitted such a claim.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  As to each noncompensable service-
connected dental condition, a determination will be made as to 
whether it was due to combat wounds or other service trauma.  38 
C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA outpatient dental treatment, without being 
subject to the usual restrictions of a timely application and 
one-time treatment.  38 C.F.R. § 17.161(c).

Review of the service dental records do not show evidence of 
dental trauma, nor does the veteran so contend.  Rather, the 
veteran contends that she incurred dental trauma in the form of 
dental treatment she received, particularly a root canal that she 
claims was performed during service, and dental treatment that 
she states was not provided during service.  However, dental 
treatment, or lack thereof, does not constitute dental trauma for 
the purpose of obtaining VA outpatient dental treatment.  Woodson 
v. Brown, 8 Vet. App. 352 (1995); VAOPGCPREC 5-97 (January 22, 
1997).  While the root canal was undoubtedly painful, it does not 
constitute "combat wound or other service trauma," which is 
referenced in the regulations.  Under these circumstances, the 
veteran had not presented a claim upon which relief may be 
granted.  Therefore, the appeal is denied.  


ORDER

The claim for service connection for the residuals of dental 
trauma is denied.  


REMAND

In June 1994, the RO denied entitlement to service connection for 
acne and notified the veteran of its decision by letter dated June 
9, 1994.  She did not perfect and appeal.  Hence, the June 1994  
rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. § 20.1103 (1998).  The veteran sought to reopen her claim 
in June 1997; however, the issue of service connection for acne 
now in appellate status has been adjudicated without formal 
discussion of whether new and material evidence has been submitted 
to reopen a previously denied and final claim.  The RO has not 
provided the veteran with the law and regulations applicable to 
the reopening of previously denied claims. 

As a matter of law, VA is required to first consider whether new 
and material evidence had been presented before the merits of 
claim can be considered; a regional office determination as to 
whether evidence is "new and material" is subject to de novo 
adjudication by the Board.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); see also Wakeford v. Brown, 8 Vet. App. 237 
(1995) (Board cannot ignore "threshold" issue of new and 
material evidence) and Jones (McArthur) v. Derwinski, 1 Vet. App. 
210 (1991) (if evidence is new and material, Board must then 
reopen claim and review all the evidence of record to determine 
outcome of claim on the merits).  The RO must therefore 
readjudicate the veteran's claims for service connection for acne 
with incorporation of the principles of finality and new and 
material evidence, as provided under applicable law and VA 
regulations.  Wakeford, 8 Vet. App. at 239-40.

Further, the Board is bound by the holding in Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) to the extent that it must consider 
whether the claimant has been given adequate notice of the need 
to submit evidence or argument on a question that has not been 
first addressed by the RO, and if not, whether the claimant will 
be prejudiced thereby.  As to the facts in this case, the Board 
believes that further appellate review must be deferred pending 
formal RO-adjudication of the claim on the basis of finality and 
new and material evidence.

In addition, review of the evidence of record indicates that the 
veteran is in receipt of Social Security benefits.  Records 
pertaining to the award of such benefits by the Social Security 
Administration (SSA) have not been associated with the record 
certified for appellate review.  Such records may be of 
significant probative value in determining whether service 
connection for the disability at issue may be granted. See Graves 
v. Brown, 8 Vet. App. 522 (1996); Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  Additional development is warranted in this 
regard.  

Under these circumstances, the case is remanded for the 
following:

1.  Make the necessary arrangements to obtain 
a copy of any SSA decision denying or 
granting disability benefits to the veteran.  
Obtain all the records from the SSA that were 
used in considering the veteran's claim for 
disability benefits, including any reports of 
subsequent examinations or treatment.  If 
these records are duplicates of those already 
on file, that fact should be annotated in the 
claims folder.  Any other records should be 
associated with the claims folder.

2.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand.  The RO's readjudication of 
the claim for service connection for acne 
must comport with Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998), regarding whether the 
evidence submitted is new and material so as 
to allow reopening of the previously denied 
claim according the specific criteria set 
forth under 38 C.F.R. § 3.156(a).

3.  If the decision with respect to the claim 
remains adverse to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no action 
until she is so informed.  She is, however, free to submit 
additional evidence or argument to the RO on remand.  Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).  The purpose of this REMAND is 
to obtain additional information and to comply with all due 
process considerations.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 

